DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claims 1-9, are drawn to a method for testing a network  that involves  master and slave devices within said network, classified in H04L43/50.
Group II.  Claims 10-17, are drawn to using arrangements specific to the hardware being tested (i.e. electrical coupling ) classified in G06F11/2205 , G06F 13/4068.
Group III.  Claims 18-25 are drawn to a method of testing printed circuits, BUS using  logical circuit simulations classified in G01R31/2803.

The inventions are distinct, each from the other because of the following reasons: inventions in groups I and II, I and III, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, inventions in the above groups have respectively separate utility such as those indicated by the different limitations as outlined in the respective grouping of the different claimed inventions as illustrated above. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

During a telephone conversation with Applicants representative Vladimir Raskin  on May 16, 2022 provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brinson et al (US 2008/0313583) in view of Kojima et al (US 2004/0199352 A1).

Regarding claim 1, Brinson ‘583 teaches, an apparatus for testing( [0015], [0052], [0053] and Fig. 4, a previously verified SoC 450 being configured for testing), comprising:
a programmable tester coupled to a master-slave device network having a master device and at least one slave device ([0015], [0052], [0053] and Fig. 4, a previously verified SoC 450 comprising programable components such as memory model 454 and configured to test the master slave SoC 410 and SoC 450)), including:
wherein the configuration mode is to indicate that the programmable tester is to be configured to operate in a slave mode or in a master mode( [0015], [0052], [0053] and Figs. 4-5, the previously verified SoC being configured to operate as Slave/Master device) ; and
logic circuitry to configure the programmable tester according to the configuration mode on receipt of the configuration mode( [0015], [0052]- [0054] and Figs. 4-5, components of the previously verified SoC 450 configuring the programable SoC to function as  Slave/Master device);
send test data to test the function of the selected device( [0015], [0053]- [0054] and Figs. 4-5, verified SoC 450 sending test stimuli/date to the SoC under test 410) determine a test result based on response data by the selected device to the test data( [0015], [0054]- [0055] and Figs. 4-5, verified SoC 450 receiving a response from the  SoC under test 410 and determining the result by comparing expected data with the received data) and indicate whether the selected device is in a faulty state with respect to the function based at least in part on the test result( [0015], [0054]- [0055] and Figs. 4-5, the verified SoC 450 communicating the result that indicating whether the SoC under test 410 is operational). 
Brinson ‘583 does not explicitly teach, interface circuitry to receive a configuration mode from a host to test a function of a selected device of the master device or the at least one slave device of the master-slave device network.
Kojima ‘352 teaches, interface circuitry to receive a configuration mode from a host to test a function of a selected device of the master device or the at least one slave device of the master-slave device network( [0029], [0032], [0035] and Figs. 1-2, programmable controller 10 receiving configuration information from the PC/Host 32)  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Brinson ‘583 by incorporating the  host to controller communicating method of Kojima ‘352 since such modification would provide a method of judging communication stability of a network system such that safety (reliability) of its communication, whether or not its wire materials can be substituted and its resistance against noise can be determined, as suggested by Kojima ‘352(see [0009]) .
Regarding claim 3, the combination of Brinson ‘583 and Kojima ‘352 teaches all of the claim limitations, Brinson ‘583 further teaches, wherein the logic circuitry includes test data generation circuitry to generate at least a portion of the test data being sent to test the function of the selected device(Brinson ‘583  [0015], [0054]- [0055] and Figs. 4-5, the verified SoC 450 generating and communicating the result that indicating whether the SoC under test 410 is operational to external device).  
	Regarding claim 5, the combination of Brinson ‘583 and Kojima ‘352 teaches all of the claim limitations, Brinson ‘583 further teaches, wherein when the programmable tester is configured to operate in master mode according to the configuration mode(Brinson ‘583  [0015], [0047], [0054] and Figs. 4, the programable SoC 450 being configured as a master device), the selected device is a slave device(Brinson ‘583  [0015], [0047], [0054] and Figs. 4, the SoC under test 450 being configured as a slave device), and the logic circuitry includes:
 transmitter circuitry to send the test data to the selected slave device through the master device of the master-slave device network( [0015], [0053]- [0054] and Figs. 4-5, verified SoC 450 sending test stimuli/date to the SoC under test 410); receiver circuitry to receive through the master device the response data from the selected slave device in response to the test data( [0015], [0054]- [0055] and Figs. 4-5, verified SoC 450 receiving a response from the  SoC under test 410 and determining the result by comparing expected data with the received data); and analysis circuitry to evaluate the response data to determine the test result( [0015], [0054]- [0055] and Figs. 4-5, the verified SoC 450 comparing the received result to determine whether the SoC under test 410 is operational).  
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brinson ‘583 and Kojima ‘352 as applied to claims above, and further in view of White et al (US 2020/0220744 A1).

Regarding claim 2, the combination of Brinson ‘583 and Kojima ‘352 teaches all of the claim limitations except, wherein the logic circuitry is to indicate to the host whether the selected device is in the faulty state with respect to the function, via the interface circuitry.
White ‘744 teaches, wherein the logic circuitry is to indicate to the host whether the selected device is in the faulty state with respect to the function, via the interface circuitry( [0026], [0045] and Fig. 2,  PC 206 receiving faulty state from the processor 102).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of  Brinson ‘583 and Kojima ‘352 by incorporating the teaching of White ‘744, since such modification would provide a method of judging communication stability of a network system such that safety (reliability) of its communication, whether or not its wire materials can be substituted and its resistance against noise can be determined, as suggested by White ‘744 ([0009]).  
Regarding claim 8, the combination of Brinson ‘583 and Kojima ‘352 teaches all of the claim limitations except, wherein the logic circuitry is to further configure the master device of the master-slave device network to operate in a slave mode, for the receiver circuitry to receive the response data through the master device.
White ‘744 teaches,  wherein the logic circuitry is to further configure the master device of the master-slave device network to operate in a slave mode( [0055], [00056] and Figs. 3-4, configuring a testing tool as slave device and sending a testing data as a form of response to the master), for the receiver circuitry to receive the response data through the master device([0055], [00056] and Figs. 3-4, the master device/tool receiving the response from the slave ).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of  Brinson ‘583 and Kojima ‘352 by incorporating the teaching of White ‘744, since such modification would provide a method of judging communication stability of a network system such that safety (reliability) of its communication, whether or not its wire materials can be substituted and its resistance against noise can be determined, as suggested by White ‘744 ([0009]).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brinson ‘583 and Kojima ‘352 as applied to claims above, and further in view of Bhawmik (US 2013/0197851 A1).

Regarding claim 6, the combination of Brinson ‘583 and Kojima ‘352 teaches all of the claim limitations except, wherein the transmitter circuitry is to send the test data to the selected slave device of the master-slave device network by broadcasting.
Bhawmik ‘851 teaches, wherein the transmitter circuitry is to send the test data to the selected slave device of the master-slave device network by broadcasting( [0028], [0053], the master test controller broadcasting test data to slave controller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of  Brinson ‘583 and Kojima ‘352 by incorporating the teaching of Bhawmik ‘851, since such modification would provide an efficient testing method/apparatus that occupies less space than two or more conventionally arranged semiconductor devices, as suggested by Bhawmik ‘851(Abstract). 
Regarding claim 7, the combination of Brinson ‘583 and Kojima ‘352 teaches all of the claim limitations except, wherein the transmitter circuitry is to send the test data to the selected slave device with an address of the selected slave device, and track the test data sent to the selected slave device.
Bhawmik ‘851 teaches, wherein the transmitter circuitry is to send the test data to the selected slave device with an address of the selected slave device, and track the test data sent to the selected slave device( [0028], [0053], the master test controller broadcasting test data to slave controller including the  slave controller ID, receiving and identifying the response from the slave controller based on the ID).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of  Brinson ‘583 and Kojima ‘352 by incorporating the teaching of Bhawmik ‘851, since such modification would provide an efficient testing method/apparatus that occupies less space than two or more conventionally arranged semiconductor devices, as suggested by Bhawmik ‘851(Abstract). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brinson ‘583 and Kojima ‘352 as applied to claims above, and further in view of Chen et al (US 2010/0262671 A1).
Regarding claim 4, the combination of Brinson ‘583 and Kojima ‘352 teaches all of the claim limitations except, wherein when the programmable tester is configured to operate in slave mode according to the configuration mode, the selected device is the master device.
Chen ‘671 teaches, wherein when the programmable tester is configured to operate in slave mode according to the configuration mode, the selected device is the master device([0061]-[0063] and Figs. 2-5, a single device testing system configured as a slave to test a master device), and the logic circuitry includes: transmitter circuitry to send the test data to the selected master device(([0061]-[0063] and Figs. 2-5, a single device testing system configured as a slave to test a master device sending testing data to master 402); receiver circuitry to receive response data from the selected master device in response to the test data( [0064]-[0066] and Figs. 2-5, receiving a response data  from the master 402) ; and 34Attorney Docket No.: 125157-239309 (AA8815-US)Date of Transmission: June 28, 2018 analysis circuitry to evaluate the response data to determine the test result( [0064]-[0066] and Figs. 2-5, determining whether traffic has error based on analyzing/comparing of the response data received from master).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of  Brinson ‘583 and Kojima ‘352 by incorporating the teaching of Chen ‘671, since such modification would provide techniques for testing multiple mappers or other physical layer devices that are to be incorporated into a synchronous transport communication system, as suggested by Chen ‘671([0011]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brinson ‘583 and Kojima ‘352 as applied to claims above, and further in view of Martins(US 2010/0049268 A1).

Regarding claim 9, the combination of Brinson ‘583 and Kojima ‘352 teaches all of the claim limitations except, wherein the logic circuitry is further to disable the selected slave device when the test result indicates the selected slave device is in the faulty state with respect to the function.
Martins ‘268 teaches, wherein the logic circuitry is further to disable the selected slave device when the test result indicates the selected slave device is in the faulty state with respect to the function( [0048] and Fig.3, disabling slave processor when fault is detected during test).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of  Brinson ‘583 and Kojima ‘352 by incorporating the teaching of Martins ‘268, since such modification would provide a reliable fault tolerant processor device by disabling a faulty slave processor and initiating operation of a fault-free one of the slave processors to control the operations of the faulty slave processor in addition to the operations of the fault-free slave processor, as suggested Martins ‘268(Abstract).

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/            Primary Examiner, Art Unit 2474